Citation Nr: 1619234	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-24 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A hearing was held on January 20, 2016, by means of video conferencing equipment with the appellant in Detroit, Michigan, before the undersigned Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  



FINDING OF FACT

The Veteran's dysthymic disorder was incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for dysthymic disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim, the Board concludes that these duties do not preclude the Board from adjudicating the claim because the Board is taking favorable action by granting the benefits sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered, because the decision poses no risk of prejudice to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally, Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran contends that he suffers from an acquired psychiatric disorder which arose during his period of active duty.  

A March 1975 Army enlistment examination that has been associated with the claims file contains no notation of any psychiatric abnormality or defect.  The Veteran is thus presumed to have been sound, in this regard, at the time he entered active duty.  See 38 U.S.C.A. § 1111 (West 2014).  An April 1977 service treatment record from the Army Mental Health Care Service stated that the physician agreed that the Veteran had some depression at that time, and intended to give him a script for daily medication.  The Veteran's period of active duty ended in January 1982, and in March 1982, he submitted an application claiming entitlement to service connection for "nerves," later described as a "nervous condition."

VA hospital records in the file document that the Veteran underwent psychiatric hospitalization for approximately three weeks, from March to April 1982, after being admitted for depression and a suicidal attempt by overdose.  The admitting diagnosis was adjustment disorder with depressed mood with a final primary diagnosis of dysthymic disorder with suicidal gestures.  The Veteran reported a medical history of being chronically depressed for approximately two years and stated that he served in the Army for seven years, had been married for two months and separated for eleven months before his divorce was finalized in January 1981, and had not seen his daughter in 1.5 years, having lost custody of her because of Absent Without Leave(AWOL) charges by the Army.  The physician also noted that the Veteran had been convicted with stealing military equipment and been demoted from a rank of E-5 to E-1.  It was noted that the Veteran was chronically depressed because of several psychosocial stressors including divorce from his wife, loss of custody of his three year old daughter, inability to reenlist in the Army because of AWOL charges, and numerous debts.  Finally, the hospital record notes that the Veteran's immediate plan was to go to Michigan to temporarily live with his family and receive treatment at the VA Outpatient Clinic (OPC) in Ann Arbor, Michigan.

In May 1982, the RO in Houston, Texas sent the Veteran a letter notifying him that arrangements were being made for him to undergo physical examination regarding his claim for benefits.   The letter was sent to a San Antonio address, and was returned by the US Postal Service as undeliverable.  The record indicates that later that same month, the Houston RO disallowed the Veteran's claim for benefits, with a printout documenting the basis for the disallowance as "whereabouts unknown" and indicating that no letter was required.  

The Veteran was provided with a VA examination and medical opinion regarding this case in October 2012.  The VA examiner provided a diagnosis of dysthymic disorder, and documented the Veteran's report of dysthymic disorder beginning during active duty while stationed in Hawaii and increasing with his transfer to Texas and ensuing divorce from his wife.  The Veteran reported treatment in 1978 for depression when he communicated that he was suicidal.  The VA examiner provided an opinion that the Veteran's dysthymic disorder was "as or more likely than not" a result of the stressors described in the report.

An addendum VA medical opinion was obtained in April 2013.  The physician provided an opinion that the Veteran's dysthymia was less likely than not connected to mental health treatment documented in an April 1977 service treatment record (STR), noting that the Veteran had repeated stressors including marital discord, divorce, custody struggles, loneliness, child support, and legal difficulties, with evidence of AWOL and theft of military property leading to the Veteran being barred from re-enlistment. 

When considering the evidence of record under the laws and regulations cited above, the Board finds that an award of service connection for dysthymic disorder is warranted in the present case.  Competent medical evidence of record, from both the March 1982 hospitalization and more recent VA examination and medical opinion, has provided the Veteran with a diagnosis of dysthymic disorder, present during the relevant appeal period.  Although the Veteran's service treatment records only include the one documented instance of treatment for depression in April 1977, the Board finds no reason to doubt the veracity of the Veteran's description of undergoing continuing mental health treatment for symptoms throughout service, despite the absence of medical records, particularly given the fact that he underwent psychiatric hospitalization for depression and a suicide attempt less than three months following his discharge from service.  Finally, at the time of such March-April 1982 hospitalization, the Veteran reported a medical history of chronic depression for about two years, and VA examiners have indicated that the disorder is etiologically related to psychosocial stressors which took place during the Veteran's active military service.

Accordingly, the Board concludes that the weight of the evidence demonstrates that the Veteran suffers from a disability of dysthymic disorder, present during the relevant appeal period, which was incurred during active military service.  Service connection is therefore warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert, 1 Vet. App. at 54.





ORDER

Service connection for dysthymic disorder is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


